Title: From Thomas Jefferson to Steuben, 24 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council Feby 24. 1781.

I have received repeated information that the nakedness of the Militia on service near Wmsburg and want of Shoes is such as to have produced murmurings almost amounting to mutinies and that there is no hope of being able longer to keep them in service. The precedent of an actual mutiny would be so mischevious as to induce us to beleive an accomodation to their present temper most prudent, and therefore to send to Colo. Innes a Letter of which the inclosed is a Copy. In the mean time it is out of my power to order releifs on any fixed rule without such a return as mentioned in the Letter. As soon as I shall receive such a return new calls shall be  made to replace the numbers you wished to have on the north side of James River independently of those from the Northern counties who were meant to be free for other service. I must therefore trouble you to exercise your authority in such manner as to produce me returns of the kind desired. This is the more necessary to be done speedily lest the same spirit should begin to shew itself in General Muhlenburg’s camp. You will judge from the temper of these Militia, how little prospect there is of your availing yourself of their aid on the South side of the river should you require it.
I inclose you the copy of a letter from Colonel Bannister County Lieutenant of Dinwiddie. I have taken the liberty of referring him to you as to the arms, and the bearer who carries my Letter, will also carry any orders you please to give as to them. The size of his detachment it seems will depend on the Arms he can procure.
I have the honor to be with very great respect Sir Your mo: ob: hble. Servt.,

Th: Jefferson

